EXHIBIT 10.2

Registration Rights Agreement

Dated as of September 22, 2006 (the “Effective Date”)

          WHEREAS, BabyUniverse, Inc., a Florida corporation (the “Company”),
has entered into a Subscription Agreement of even date herewith (the
“Subscription Agreement”) with Wyndcrest BabyUniverse Holdings II, LLC and
Wyndcrest BabyUniverse Holdings III, LLC (the “Purchasers”);

          WHEREAS, the Company desires to grant to Purchasers, in consideration
for, among other things, the financial accommodations provided for in the
Subscription Agreement, the right to have shares of its common stock purchased
pursuant to the Subscription Agreement (the “Common Stock”) registered pursuant
to this Registration Rights Agreement (the “Agreement”);

NOW, THEREFORE, in consideration of the Purchasers executing and delivering the
Subscription Agreement and purchasing the Common Stock as contemplated therein,
and in consideration of the mutual covenants and agreements contained herein,
the Company and Purchaser agree as follows:

     (I) The Company shall prepare, and, as soon as possible but in no event
later than the date that is 90 days after the date of this Agreement, file with
the SEC a Registration Statement on Form S-3 (or if Form S-3 is unavailable then
on a Form S-1 or other form reasonably acceptable to Purchaser) for an offering
to be made on a continuous basis pursuant to Rule 415 of the Securities Act of
1933, as amended (the “Securities Act”), covering the resale of all of the
Common Stock.  The Company shall use its best efforts to have the Registration
Statement declared effective by the SEC as soon as possible, but in no event
later than six months after the date hereof. The Company shall pay all costs and
expenses related to the registration of the Common Stock, including without
limitation the reasonable fees and expenses of legal counsel to the Purchasers. 
The Company shall use its best efforts to keep such registration statement
continuously effective under the Securities Act until all of the Common Stock
have been sold (the “Registration Period”).  The Company shall promptly prepare
and file with the SEC such amendments (including post-effective amendments) and
supplements to such Registration Statement and any prospectus used in connection
therewith, as may be necessary to keep such Registration Statement effective at
all times until the expiration of the Registration Period.  If such a
Registration Statement is not (A) filed with the SEC on or before 90 days after
the date of this Agreement (a “Filing Failure”), (B) not declared effective by
the SEC on or before the date that is six months after the date hereof (an
“Effectiveness Failure”), or (C) kept continuously effective throughout the
Registration Period (a “Maintenance Failure”), then as relief for the damages to
the Purchasers or any holder under this Agreement, by reason of any such
failure, the Company shall pay to the Purchasers or any holder under this
Agreement an amount in cash equal to (x) three percent (3.0%) of the aggregate
Purchase Price of the Common Stock (the “Aggregate Purchase Price”) on each of
the following dates: (i) the day of a Filing Failure; (ii) the day of an
Effectiveness Failure; and (iii) the initial day of a Maintenance Failure, and
(y) three percent (3.0%) of the Aggregate Purchase Price on each of the
following dates: (i) on every thirtieth day after the day of a Filing Failure
and thereafter (pro rated for periods totaling less than thirty days) until such
Filing Failure is cured; (ii) on every thirtieth day after the day of an
Effectiveness Failure and thereafter (pro rated for periods totaling less than
thirty days) until such Effectiveness Failure is cured; (iii) on every thirtieth
day after the initial day of a Maintenance Failure and thereafter (pro rated for
periods totaling less than thirty days) until such Maintenance Failure is cured
(each of the above payments, the “Registration Delay Payments”); provided,
however, that in no case shall there be aggregate Registration Delay Payments in
an amount exceeding twenty-one percent (21%) of the Aggregate Purchase Price,
other than with respect to the final sentence of this sub-paragraph. 
Registration Delay Payments shall be paid on the earlier of (aa) the last day of
the calendar month during which such Registration Delay Payments are incurred
and (bb) the third Business Day after the event or failure giving rise to the
Registration Delay Payments is cured.  In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of 2.0% per month (prorated for partial months)
until paid in full.

--------------------------------------------------------------------------------




     (II) The Company shall, not less than three (3) business days prior to the
filing of the Registration Statement or any related prospectus or any amendment
or supplement thereto, (i) furnish to the Purchasers or any holder under this
Agreement copies of the Registration Statement or prospectus proposed to be
filed, which documents will be subject to the review of the Purchasers or any
holder under this Agreement, and (ii) cause its officers and directors, counsel
and independent certified public accountants to respond to such inquiries as
shall be necessary, in the reasonable opinion of respective counsel to conduct a
reasonable investigation within the meaning of the Securities Act. Furthermore,
the Company shall advise the Purchasers or any holder under this Agreement,
within two (2) business days: (x) after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose, or any other order issued by any state
securities commission or other regulatory authority suspending the qualification
or exemption from qualification of any of the Common Stock under state
securities or “blue sky” laws; and it will promptly use its best efforts to
prevent the issuance of any stop order or other order or to obtain its
withdrawal at the earliest possible moment if such stop order or other order
should be issued; and (y) when the prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to the Registration
Statement or any post-effective amendment thereto, when the same has become
effective.

     (III) (i) The Company agrees to indemnify and hold harmless each Holder
Indemnitee (as defined below) from and against any losses, claims, damages,
liabilities or expenses to which such Holder Indemnitee may become subject
(under the Securities Act or otherwise) insofar as such losses, claims, damages,
liabilities or expenses (or actions or proceedings in respect thereof) arise out
of, or are based upon (A) any untrue statement of a material fact contained in
the Registration Statement or prospectus, (B) any failure by the Company to
fulfill any undertaking included in the Registration Statement, (C) any breach
of any representation, warranty or covenant made by the Company in this
Agreement and (D) any violation or alleged violation of the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Common Stock, and the
Company will promptly reimburse such Holder Indemnitee for any reasonable legal
or other expenses incurred in investigating, defending or preparing to defend,
settling, compromising or paying any such action, proceeding or claim; provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage, liability or expense arises solely out of, or is
based solely upon, an untrue statement made in such Registration Statement in
reliance upon and in conformity with written information furnished to the
Company by such Holder Indemnitee specifically for use in preparation of the
Registration Statement.

--------------------------------------------------------------------------------




          (ii) The Purchasers or any holder under this Agreement agrees
(severally and not jointly with any other holder under this Agreement) to
indemnify and hold harmless the Company (and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, each officer
of the Company who signs the Registration Statement and each director of the
Company) from and against any losses, claims, damages, liabilities or expenses
to which the Company (or any such officer, director or controlling person) may
become subject (under the Securities Act or otherwise), insofar as such losses,
claims, damages, liabilities or expenses (or actions or proceedings in respect
thereof) arise solely out of, or are based solely upon, any untrue statement of
a material fact contained in the Registration Statement, but only if and to the
extent that such untrue statement was made in reliance upon and in conformity
with written information furnished by the Purchasers or any holder under this
Agreement specifically for use in preparation of the Registration Statement
(provided, however, that the Purchasers or any holder under this Agreement shall
not be liable in any such case for any untrue statement in any Registration
Statement or prospectus if such statement has been corrected in writing by the
Purchasers or any holder under this Agreement and delivered to the Company at
least three business days prior to the pertinent sale or sales by the Purchasers
or any holder under this Agreement). Notwithstanding the foregoing, the
aggregate liability of each of the Purchasers and any holder under this
Agreement pursuant to this subsection (ii) shall be limited to the net amount
received by the Purchasers or any holder under this Agreement from the sale of
the Common Stock.

          (iii) Promptly after receipt by any indemnified person of a notice of
a claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section III, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section III (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section III.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnifying person, for the
same counsel to represent both the indemnified person and such indemnifying
person or any affiliate or associate thereof, the indemnified person shall be
entitled to retain its own counsel at the expense of such indemnifying person;
provided, however, that no indemnifying person shall be responsible for the fees
and expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided,
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.

--------------------------------------------------------------------------------




          (iv) If the indemnification provided for in this Section III is
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, claims, damages, liabilities or expenses (or actions or
proceedings in respect thereof) referred to herein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Purchasers or any holder under this
Agreement on the other in connection with the statements or omissions or other
matters which resulted in such losses, claims, damages, liabilities or expenses
(or actions in respect thereof), as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, in the case of an untrue statement, whether the untrue statement
relates to information supplied by the Company on the one hand or the Purchasers
or any holder under this Agreement on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement. The Company and the Purchasers and any holder under this
Agreement agree that it would not be just and equitable if contribution pursuant
to this subsection (iv) were determined by pro rata allocation (even if the
Purchasers or any holder under this Agreement were treated as one entity for
such purpose) or by any other method of allocation which does not take into
account the equitable considerations referred to above in this subsection (iv).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (iv) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (iv), the Purchasers or any holder under this Agreement shall not be
required to contribute any amount in excess of the net amount received by the
Purchasers or any holder under this Agreement from the sale of the Common Stock.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.  The obligations in
this subsection of the Purchasers or any holder under this Agreement to
contribute are several in proportion to the sales of Common Stock to which such
loss relates and not joint with any other holder under this Agreement.

          (v) For purposes of this Section III, the term “Holder Indemnitee”
shall include the Purchasers or any holder under this Agreement, its officers,
directors, employees, partners, members, agents and any person controlling the
Purchasers or any holder under this Agreement; the term “Registration Statement”
shall include any final prospectus, exhibit, supplement or amendment included in
or relating to the Registration Statement; and the term “untrue statement” shall
include (A) any untrue statement or alleged untrue statement, or any omission or
alleged omission to state in the Registration Statement a material fact required
to be stated therein or necessary to make the statements therein not misleading
and (B) any untrue statement or alleged untrue statement, or any omission or
alleged omission to state in the prospectus a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

          (iv) The miscellaneous provisions set forth in Sections 9.3, 9.4, 9.6,
9.7, 9.8, 9.10 and 9.11 of the Subscription Agreement shall apply to this
Agreement, mutatis mutandis, as if set forth herein.  Capitalized terms not
otherwise defined herein shall have the meanings respectively ascribed thereto
in the Subscription Agreement.

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by its officers thereunto duly authorized as of the Effective Date.

          COMPANY:

BabyUniverse, Inc.

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

          PURCHASERS:

Wyndcrest BabyUniverse Holdings II, LLC

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

John C. Textor

 

 

Title:

President of Manager

 

 

 

 

 

 

 

 

 

 

Wyndcrest BabyUniverse Holdings III, LLC

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

John C. Textor

 

 

Title:

President of Manager

 


--------------------------------------------------------------------------------